MacIntyre, J.,
dissenting. “Having in mind the well-settled rule, that, even though portions of a petition may be subject to demurrer, the petition as a whole should not be dismissed upon general demurrer if there is any portion of the petition which sets forth a cause of action” (Horton v. Georgian Co., 175 Ga. 261, 271, 165 S. E. 443), I am of the opinion that, as against the general demurrer, the petition in the instant case sets out a cause of action against the Whitehall Chevrolet Company, on the theory that the automobile which it delivered to Miss Menge to drive on the streets of Atlanta was a dangerous instrumentality. It may not be amiss to state that the quotation from 7-8 Huddy’s Automobile Law (9th ed.), 230, § 88, that “the owner can not be held liable where he had no knowledge of the defect, even if he should have known of it,” is based by the author on the case of Dickason v. Dickason, 84 Mont. 52 (274 Pac. 145), where a minor daughter, driving her mother’s automobile for her own pleasure *136with the mother’s consent, sued the mother for damages for injuries sustained by the daughter by reason of the ear’s overturning because of a defective steering gear. Surely the facts of the Dickason case clearly differentiate it from the one at bar, where a corporation in the business of selling automobiles delivered to a prospective purchaser an automobile to try out, with the view of selling it to her, and the question is the liability of the dealer to a third person. I do not think the petition in the instant case is defective for failure to allege knowledge of the defects of the automobile by the Whitehall Chevrolet Company. The fact that an automobile is not per se a dangerous instrumentality (Fielder v. Davison, 139 Ga. 509, 77 S. E. 618) does not prevent it from becoming one by being allowed to get into a condition where it is dangerous to operate. “On the same theory which governs the liability of an owner intrusting his machine to an incompetent servant, where a motor vehicle, which is in such a state of repair as to be a dangerous instrumentality, is permitted by the owner to be used by another, the owner may be liable for injuries caused in its operation by the latter, as where an automobile is equipped with defective brakes and steering gear.” 2 Blashfield’s Automobile Law, 1335, § 16, citing Foster v. Farra, 117 Ore. 286 (243 Pac. 778), and Texas Co. v. Veloz (Tex. Civ. App.), 162 S. W. 377. I quote briefly from the Foster case, as follows: “Farra permitted his minor son to use an automobile and to drive the same upon the streets of Grant’s Pass, when the vehicle was in a defective and dangerous condition to be driven on the highway. The machine in such condition was an inherently dangerous instrumentality.”
The petition clearly alleges that both the brakes and horn were “inoperative.” Paragraph 6 of the petition avers that the defendant Menge did not sound any horn. Paragraph 8 alleges that the plaintiff suffered specified injuries “as a result of the defendants’ negligence hereinbefore and hereafter set out.” Paragraph 15 alleges that the defendant Menge was negligent “in not warning petitioner by a warning device,” in “not applying the brakes and stopping said automobile prior to running over petitioner,” and “in operating said automobile out of control.” The specifications of negligence alleged against the Whitehall Chevrolet Company are fully set out in the majority opinion, and need not be repeated. While thoroughly agreeing with the majority that there must be a *137causal relation between the alleged defects in the automobile and the plaintiff’s injuries, I think that, as against the general demurrer, the petition in the instant ease avers such relation. In short, I dissent from the ruling of the majority, because I am of the opinion that the petition as amended sets out a valid cause of action on the theory of “ dangerous instrumentality.”